Citation Nr: 1508370	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  11-00 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for non-Hodgkin's lymphoma with cardiac lymphoma.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.  

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.  

4.  Entitlement to an initial compensable disability rating for service-connected scars on the left clavicle and right chest.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In an April 2014 rating decision, the Veteran was separately service-connected for peripheral neuropathy of both lower extremities as secondary to his service-connected non-Hodgkin's lymphoma.  As the evidence of record establishes that the Veteran's peripheral neuropathy is a residual condition of his non-Hodgkin's lymphoma, the Board will take jurisdiction of these issues, as they are encompassed in the Veteran's request for an increased rating for his non-Hodgkin's lymphoma.  See 38 C.F.R. § 4.118, Diagnostic Code 7715, Note.  

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Since receipt of the Veteran's claim in May 2009, there has been no recurrence or metastasis of non-Hodgkin's lymphoma, which was diagnosed in January 2001, and the Veteran has not been in a treatment phase for non-Hodgkin's lymphoma.

2.  During the period on appeal, the Veteran's peripheral neuropathy of the right lower extremity was not more than mild.

3.  During the period on appeal, the Veteran's peripheral neuropathy of the left lower extremity was not more than mild.

4.  The most probative evidence of record is against a finding that the Veteran's residual scars are painful, unstable, cover an area of six square inches or greater, or cause limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for non-Hodgkin's lymphoma with cardiac lymphoma have not been met. 38 U.S.C.A. §§ 1155 , 5100, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7715 (2014).

2.  The criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8521 (2014).

3.  The criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8521 (2014).

4.  The criteria for a compensable rating for residual scars on the left clavicle and right chest have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.118, Diagnostic Codes (DC) 7800-7805 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's pertinent service treatment records, post-service medical records, and lay statements from the Veteran are in the claims file and were reviewed in connection with his claims. The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claims.

The Veteran was afforded VA examinations in July 2009, April 2014, and October 2014.  The examiners reviewed the Veteran's medical records, considered his pertinent medical history, statements and reported history; performed all appropriate diagnostic tests; described his disabilities in sufficient detail; and described the functional effects caused by his disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations are an adequate basis on which to adjudicate the Veteran's increased rating claims. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's non-Hodgkin's lymphoma with cardiac lymphoma disability has been rated as noncompensable pursuant to 38 C.F.R. § 4.117, DC 7715.  Under those criteria, a 100 percent rating is warranted for non-Hodgkin's disease with active disease or during a treatment phase.  A note details that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, anti-neoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of §3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals.  Id.

An April 2011 letter from the Veteran's private doctor states that the Veteran was diagnosed with lymphoma in January 2001 when he presented with shortness of breath, weakness, and weight loss.  He was found to have a large cell lymphoma involving the left supraclavicular area going down into the left atrium and attached to the left atrium.  He was treated at that time with a combination of radiation and chemotherapy at that time, and he subsequently went into complete remission.

The Veteran's July 2009 VA lymphatic disorders examination reflects that he was first diagnosed with non-Hodgkin's large cell lymphoma in 2000.  He underwent eight cycles of chemotherapy followed by radiation therapy.  The Veteran reported having gastrointestinal symptoms that were treated with Ranitidine.  He also reported mild memory loss and balance difficulties.  The examiner noted that the Veteran reported having a stroke in 2008 and stated that testing showed evidence of a previous stroke.  The Veteran also reported he had noted mild left arm weakness when he tried to exercise after chemo in 2001.  However, no testing was done at the time and the symptoms resolved.  The examiner stated that the only residual of the Veteran's 2008 stroke was slight left arm weakness when doing weights or pushups, and that this was not related to lymphoma or chemotherapy given to the Veteran.

Upon examination, the examiner noted that the Veteran was alert and oriented with no evidence of memory loss except for some lack of recall related to some facts of his medical history.  There was also no evidence of imbalance and the Veteran's gait was unassisted, steady and at a normal pace.  The Veteran's grip strength was 5/5.  There were three scars noted on the examination report that were related to the biopsy and port/cath for chemotherapy.  The first scar on the left clavicle measured 3 cm in length by 0.3 cm in width.  The second scar on the right upper chest measured 5.5 cm in length by 0.2 cm in width.  The third scar measured 4 cm in length by 0.1 cm in width and was located under the right chest scar.  All three scars were superficial, non-adherent, well-healed, hypopigmented, non-tender, without skin breakdown and with no loss of function.  

The VA examiner noted that the Veteran's non-Hodgkin's lymphoma was currently in remission.  He noted the Veteran's statements reporting an "unclear history of possible heart problem related to lymphoma" but then added that the Veteran denied experiencing cardiac symptoms and reported that he was active without symptoms.  The VA examiner also noted an April 2008 report of an exercise stress test which showed the Veteran had "good exercise tolerance for age without angina or EKG changes of ischemia."  The VA examiner noted that the Veteran's cardiac lymphoma was currently in remission, and he did not list any residuals related to the condition.

In April 2014, the Veteran was afforded a VA peripheral nerves conditions examination.  The examination report noted a diagnosis of peripheral neuropathy of bilateral lower extremities, with a date of diagnosis of "2000s."  The VA examiner noted the Veteran's reports of first noticing pain and burning in his feet shortly after completion of chemotherapy for non-Hodgkin's lymphoma.  The Veteran stated that the condition has worsened over the years and has spread from his toes to just below the knees.  Upon examination, the Veteran noted experiencing constant, moderate pain in both lower extremities.  He also reported moderate paresthesias and/or dysesthesias and severe numbness in both lower extremities.  Muscle strength testing was found to be normal.  However, the sensory examination revealed an absence of sensation to light touch in the lower leg/ankle (L4/L5/S1) and the feet/toes (L5) in both lower extremities.  The examiner noted that the Veteran had trophic changes characterized by hair loss and shiny skin in both lower extremities.  The neurological exam also showed the Veteran had mild incomplete paralysis of both the right and left external popliteal (common peroneal) nerve.  The examiner opined that the Veteran's peripheral neuropathy was likely secondary to the chemotherapy drug vincristine, which was known to cause or worsen neuropathy.

The VA examiner also noted that the Veteran was diagnosed with varicose veins.  The Veteran stated during the examination that he first began noticing small veins in his feet five to seven years ago, and the condition progressed up his legs to his knees in each extremity.  The Veteran stated that he used compression stockings to reduce swelling, and prolonged walking for work caused worse pain and swelling.  However, the VA examiner concluded that the Veteran's varicose veins were likely not caused by or aggravated by chemotherapy he took to treat his service-connected non-Hodgkin's lymphoma.  In support of this conclusion, the examiner stated that mainstream medical literature does not support the Veteran's claim of developing the condition secondary to chemotherapy.  Further, the examiner noted that risk factors for developing chronic venous disease include advancing age, family history of venous disease, ligamentous laxity, prolonged standing, a sedentary lifestyle, and lower extremity trauma.  

In August 2014, the Veteran's private doctor completed an examination report on a VA Hematologic and Lymphatic Conditions, including Leukemia, Disability Benefits Questionnaire.  The examination report notes the Veteran's diagnosis of non-Hodgkin's lymphoma, which was treated with chemotherapy and radiation therapy.  The examination report notes that the Veteran did not have anemia or thrombocytopenia, and he did not have any complications or residuals of treatment requiring transfusion of platelets or red blood cells.  The Veteran's private doctor did state that the Veteran currently experienced symptoms, namely neuropathic pain, which "was due to a hematologic or lymphatic disorder or to treatment for a hematologic or lymphatic disorder."  The examination report also notes that the Veteran has scars related to treatment for his non-Hodgkin's lymphoma.  However, the examiner checked "no" to a question asking whether the scars were painful and/or unstable, or whether the total area of all related scars greater than 39 square centimeters (6 square inches).  The private doctor also checked "no" to a question asking whether the Veteran had any other pertinent physical findings, complication, conditions, signs and/or symptoms.

In October 2014, the Veteran was afforded a VA examination where he complained of coughing and acid reflux that he claimed were side effects from his radiation treatment.  The examination report notes that the Veteran was in remission for his non-Hodgkin's lymphoma.  The examiner stated that the Veteran did not currently have any findings, signs or symptoms related to his condition or its treatment, and he did not have any recurring infections attributable to any conditions, complications or residuals of treatment for non-Hodgkin's lymphoma.  The Veteran reported experiencing peripheral neuropathy of both feet.  The examiner noted that the Veteran's current complaints of GERD, cough with normal chest x-ray, and heart condition with normal ejection fraction were not secondary or long-term effects from his radiation treatment in 2001.  The examiner noted that upon physical examination, the Veteran showed normal lung sounds with a regular heart rate and no heart murmur.

In the discussion below, the Board considers each claimed or identified residual. 

Initially, the Board recognizes that the Veteran has claimed a variety of conditions that he has maintained were residuals of his service-connected non-Hodgkin's lymphoma, including memory loss, a heart condition, balance difficulties, coughing, varicose veins, and acid reflux.  However, the medical evidence of record failed to show that the Veteran had any other residual conditions of non-Hodgkin's lymphoma besides his service-connected scars and peripheral neuropathy of the lower extremities.  

The medical evidence of record does include a June 2013 letter from the Veteran's private doctor stating his opinion that the Veteran's venous insufficiency was secondary to chemotherapy treatment he received for his lymphoma.  However, the private doctor's opinion is not supported by any rationale, and as such, is afforded no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the June 2013 private doctor's letter is outweighed by the April 2014 VA examiner's negative nexus opinion on the etiology of the Veteran's varicose veins.

The Board acknowledges the Veteran's belief that his various symptoms may be residuals from his non-Hodgkin's lymphoma.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  For example, the Veteran is competent to describe symptoms such as numbness in his lower extremities or symptoms of acid reflux.  However, as a layperson without the appropriate medical training and expertise, the Veteran is not competent to state that his various symptoms can be attributed to residuals of non-Hodgkin's lymphoma or its treatment, as this type of determination is not within the ordinary knowledge of a lay person.  Because identifying the existence and causes of any residuals of non-Hodgkin's lymphoma and its treatment is a medically complex determination, the Board finds the Veteran to be incompetent on these matters.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable disability rating for non-Hodgkin's lymphoma.  The treatment records reflect that the Veteran has been in remission during the entire period on appeal.  As such, the Veteran is not entitled to a 100 percent rating for an active disease or one that is in the treatment phase.

Further, VA and private treatment records do not show that the Veteran is entitled to compensable residuals from non-Hodgkin's lymphoma for any condition other than his service-connected peripheral neuropathy of both lower extremities.  The Veteran's peripheral neuropathy is evaluated under DC 8521, which states that a 40 percent evaluation may be assigned for complete paralysis of the external popliteal nerve (common peroneal); foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  A 30 percent evaluation is assignable for incomplete paralysis of the external popliteal nerve (common peroneal) that is severe.  When moderate, a 20 percent evaluation may be assigned.  When mild, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.124a, DC 8521.

As the April 2014 VA examination report reflects, the Veteran has been found to have mild incomplete paralysis of the external popliteal nerve (common peroneal) in both lower extremities.  The evidence of record does not reflect that the Veteran has exhibited symptoms of his peripheral neuropathy during the period on appeal that would entitle him to a disability rating in excess of 10 percent for either extremity under DC 8521 or any other diagnostic code related to peripheral neuropathy.  

The Veteran is also not entitled to a compensable disability rating for his service-connected scars.  The rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, DCs 7800-7805.  DC 7800 pertains to scars of the head, face, or neck and is, therefore not for application in this claim. 

Pursuant to DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801.  DC 7802 pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802. 

DC 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are rated at 10 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804. 

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 

In the Veteran's case, the evidence of record does not reflect that his service-connected scars are either unstable or painful to warrant a compensable rating under DC 7804.  Further, the total measurement of the Veteran's three scars does not total at least 6 square inches to warrant a compensable rating under DC 7801.  As such, a compensable rating for the Veteran's service-connected scar disability is not warranted.

Other considerations

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). Here, the Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.

The Board has also considered whether referral for extraschedular consideration is indicated.  The symptoms of the Veteran's residuals of non-Hodgkin's lymphoma are all contemplated by the appropriate rating criteria.  In the absence of active disease or treatment for the disease (as in this case), DC 7515 directs that a rating is to be based upon any residuals of the disease.  In this case, the only service-connected residual of the Veteran's lymphoma are peripheral neuropathy of the lower extremities and scars related to the Veteran's treatment for lymphoma.  The diagnostic codes under which these disabilities are rated (DC 7804 and DC 8521) specifically contemplate the Veteran's symptoms.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected non-Hodgkin's lymphoma during the claim period.  Hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial compensable disability rating for non-Hodgkin's lymphoma with cardiac lymphoma is denied.

Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity is denied.  

Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity is denied.

Entitlement to an initial compensable disability rating for service-connected scars on the left clavicle and right chest is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


